Case 2:18-cv-01821-JCM-CWH Document 17 Filed 03/05/19 Page 1 of 5
Case 2:18-cv-01821-JCM-CWH Document 17 Filed 03/05/19 Page 2 of 5
Case 2:18-cv-01821-JCM-CWH Document 17 Filed 03/05/19 Page 3 of 5
Case 2:18-cv-01821-JCM-CWH Document 17 Filed 03/05/19 Page 4 of 5
Case 2:18-cv-01821-JCM-CWH Document 17 Filed 03/05/19 Page 5 of 5




                                fact discovery
                                deadline
                       2019.




March 7, 2019

                               United States Magistrate Judge
